      CASE 0:19-cv-01975-ECT-KMM Document 48 Filed 06/11/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 DONTAY LAVARICE REESE,                                       Case No. 0:19-cv-01975-ECT-KMM

        Plaintiff,

 v.                                                      ORDER ON PLAINTIFF’S
                                                     MOTION FOR REFERRAL TO PRO SE
 SHERBURNE COUNTY DETENTION                               PROJECT (ECF No. 44)
 CENTER, et al.,

        Defendants.


       This matter is before the Court on Dontay Lavarice Reese’s Motion for Recommendation
to Pro Se Project. ECF No. 44. Mr. Reese asks the Court to refer his case to the Minnesota
Chapter of the Federal Bar Association’s Pro Se Project because a lawyer will be needed to
conduct depositions and because obtaining the service of a lawyer would assist him in fully
prosecuting the litigation. Id. The Court declines to refer this matter to the Pro Se Project because
Mr. Reese has demonstrated an ability to participate in the litigation and effectively
communicate with the Court. The motion is denied at this time.

       IT IS SO ORDERED.


 Date: June 11, 2020                                 s/Katherine Menendez
                                                     Katherine Menendez
                                                     United States Magistrate Judge




                                                 1
